Citation Nr: 1013231	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  00-05 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE


Entitlement to service connection for a low back disorder, 
to include as secondary to a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The Veteran served on active duty from October 1976 to 
February 1977 and from June 1979 to April 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in, 
Jackson, Mississippi.  The RO denied service connection for 
a low back disorder, to include as secondary to the service-
connected left knee disability.  The Veteran appealed the 
RO's July 1999 rating action to the Board.  This matter was 
denied, in part, by the Board in a March 2009 decision. 

The Veteran appealed the Board's March 2009 decision to the 
Court of Appeals for Veterans Claims (Court).  In December 
2009, based on a Joint Motion for Partial Remand (Joint 
Motion), the Court vacated the Board's March 2009 decision 
and remanded the instant secondary service connection claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

According to the December 2009 Joint Motion, the claim 
should be remanded to the RO for a medical opinion that is 
adequate for rating purposes.  In the Joint Motion, the 
parties (VA Secretary and the Veteran) agreed that the VA 
examiner, who had provided opinions that were against the 
instant secondary service connection claim in December 2005 
and July 2007, did not comment on a December 1999 VA 
examination report, which contradicted his opinion and 
appeared to support the claim.  (See  December 2009 Joint 
Motion, pages (pgs.) 2-4).   

In a July 2007 opinion, a VA examiner opined that the 
service-connected left knee disorder did not aggravate the 
back disorder.  The July 2007 VA physician stated that his 
previous December 2005 opinion, wherein he concluded that 
there was evidence of aggravation of the Veteran's 
lumbosacral strain with muscle spasm by the service-
connected left knee, had contained a typographical error.  
In rendering the July 2007 opinion, the VA examiner stated 
that he had reviewed not only the Veteran's service and 
post-service medical records, but medical literature, which 
he maintained did not relate the knee disorder to any type 
of back condition.

Despite the July 2007 VA examiner's statement that in 
formulating his opinion he had reviewed the entire post-
service medical record, which presumably included a December 
1999 VA examiner's impression that the Veteran's "giving to 
his left knee secondary to pain with weight bearing will 
produce increased symptoms of low back pain," the Board 
finds that a remand for clarification on the aggravation 
issue is warranted in accordance with the Joint Motion.  

Because it has long been held that the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination, especially in cases where there exists 
ambiguities and uncertainties relative to the claimed 
disorder, the Board must remand the claim for clarification.  
See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 
C.F.R. § 4.2 (2009) (If the findings on an examination 
report do not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes.).

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Return the claims folders to the 
examiner who conducted the December 
2005 and July 2007 VA examinations.  If 
the July 2007 VA examiner is not 
available, schedule the Veteran for an 
examination by another appropriate 
health care provider.  The purpose of 
the examination is to determine whether 
the Veteran's low back disorder, 
currently diagnosed as lumbosacral 
strain with muscle spasms, has been 
caused or aggravated (made permanently 
worse) by the service-connected left 
knee disability.  The following 
considerations will govern the 
examination:

a.  The claims folders, including all 
medical records obtained and a copy of 
this remand, must be reviewed by the 
July 2007 VA examiner, or other 
appropriate health care provider, with 
particular attention paid to a December 
1999 VA examination report, containing 
the following impression:  "The 
patient's giving to his left knee 
secondary to pain with weight bearing 
will produce increased symptoms of low 
back pain.  However, there is no 
evidence at this time of neurological or 
muscular motor deficits associated with 
this condition." 

b.  The July 2007 VA examiner, or other 
appropriate health care provider, must 
address and attempt to reconcile the 
above-cited December 1999 VA examiner's 
impression with the July 2007 VA 
examiner's opinion, which is against 
the secondary service connection claim.  
In addition to the specific directive 
of addressing the evidence of record as 
noted below, the July 2007 examiner, or 
other appropriate health care provider, 
must acknowledge receipt and review of 
the claims folders, the medical records 
obtained and a copy of this remand.

c.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.

d.  In all conclusions, the July 2007 
VA examiner, or other appropriate 
health care provider, must identify and 
explain the medical basis or bases for 
the conclusion, with identification of 
the evidence of record relied upon in 
reaching the conclusion.  In 
particular:

Is the Veteran's low back disorder, 
currently diagnosed as lumbosacral 
strain with muscle spasms been caused 
or aggravated (made permanently worse) 
by the service-connected left knee 
disability?

In formulating each of the above- 
requested opinions, the July 2007 
examiner, or other appropriate health 
care provider, will comment on the 
following evidence:  

(i) March 1999 VA orthopedic 
examination report, containing the 
VA examiner's comment that the 
Veteran's low back complaints were 
not "due to" the left knee 
meniscectomy; 

(ii) December 1999 VA examination 
report, containing the following 
impression:  "The patient's giving 
to his left knee secondary to pain 
with weight bearing will produce 
increased symptoms of low back 
pain.  However, there is no 
evidence at this time of 
neurological or muscular motor 
deficits associated with this 
condition."; 

(ii) January 2000 VA outpatient 
report, reflecting that the Veteran 
was seen for complaints of low back 
pain.  At that time, he gave a 
history of having injured his back 
and "knee" in the 1980's.  An 
assessment of back pain was 
entered;

(iii) November 2000 VA spine 
examination report, containing the 
VA examiner's opinion, that the 
Veteran's present back symptoms 
were not "proximally due to or the 
result of his SC left knee.  
However, when he has an 
exacerbation of his back symptoms 
giving to his left knee secondary 
to pain would aggravate the 
symptoms of pain in his lower 
back."; and  

(iv) July 2007 VA examiner's 
opinion that the service-connected 
left knee disorder did not 
aggravate the [Veteran's] back 
disorder.  Also, that same VA 
physician stated that his previous 
December 2005 opinion, wherein he 
concluded that there was evidence 
of aggravation of the Veteran's 
lumbosacral strain with muscle 
spasm by the service-connected left 
knee, had contained a typographical 
error.  

2.  If the July 2007 VA examiner, or 
other appropriate health care provider, 
determines that a current examination is 
required in order to provide a reasoned 
opinion, an examination of the Veteran 
should be conducted, to include any 
appropriate tests, and a copy of the 
examination report must be associated 
with the claims files.  If such an 
examination is conducted, the claims 
files and a copy of this remand, must be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must acknowledge receipt and review of 
these materials in any report generated.

3.  If an examination is scheduled, the 
RO/AMC must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009). In the event 
that the Veteran does not report for the 
aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the above has been completed, 
the RO/AMC should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reviewer report and examination report, 
if any.  If any report does not include 
all test reports, special studies or 
fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.

5.  The RO/AMC should then readjudicate 
the claim for service connection for a 
low back disorder, claimed as secondary 
to the service-connected left knee 
disability. If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be issued an 
appropriate supplemental statement of 
the case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The purposes of this remand is to assist the Veteran with 
the substantive development of the claim for service 
connection for a low back disorder, claimed as secondary to 
service-connected left knee disability.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded. Kutscherousky v. West, 12 
Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
The Board takes this opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, 
is needed for a comprehensive and correct adjudication of 
his claim.  His cooperation in VA's efforts to develop his 
claim is both critical and appreciated. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


